Citation Nr: 0029049	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post right knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1966 to 
September 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
evaluation in excess of 10 percent for the veteran's right 
knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's status post right knee meniscectomy is 
evidenced by occasional flare-ups that include some 
crepitation, but without fatigue, weakness, or limitation of 
motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for status post right knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5259 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for post-operative medial meniscectomy 
right knee with hypertrophic arthritis was granted in a 
rating decision dated in March 1973 and assigned a 10 percent 
evaluation from December 26, 1972.  At that time, the RO 
considered the veteran's service medical records, which 
disclosed a right medial meniscectomy in July 1969 related to 
an inservice right knee injury.  
VA medical examination dated in September 1996 in pertinent 
part revealed complaints of chronic right knee pain with 
occasional swelling and an inability to kneel or squat due to 
pain.  Also noted is the need for a brace due to instability.  
On examination of the right knee, the examiner noted a 13-
centimeter healed scar on the medial aspect of the right knee 
secondary to meniscectomy surgery.  There was no evidence of 
swelling, redness, or warmth of the right knee, no specific 
point of tenderness, but there was some crepitus with motion 
of the knee.  Range of motion on flexion of the right knee 
was 140 degrees and on extension was zero degrees.  The 
diagnosis was chronic right knee pain and dysfunction.  On VA 
x-ray study conducted in September 1996, the examiner noted 
degenerative joint disease of the right knee with narrowing 
of the disc space and some osteophytosis of the distal femur 
and proximal tibia.  

VA medical examination dated in February 1998 revealed 
complaints of painful swelling in the right knee on prolonged 
standing or walking; there was no mention of instability.  
The diagnosis was right knee trauma, status post meniscectomy 
with an old tear of the posterior horn of the medial 
meniscus.  

A Magnetic Resonance Imaging (MRI) conducted in March 1998 of 
the right knee revealed that the anterior horn and the body 
of the medial meniscus are flattened or irregular contour and 
abnormal signal.  There was accompanying narrowing of the 
medial tibiofemoral joint compartment and a subchondral cyst 
in the medial tibial plateau.  Bony osteophytes were seen 
arising from the tibial spines and medial aspect of the 
joint.  There was irregular abnormal signal within the 
lateral meniscus, consistent with myxoid degeneration.  The 
anterior cruciate, posterior cruciate, medial collateral, and 
lateral collateral ligaments were all intact as was the 
patellar cartilage.  There was no significant joint effusion.  

VA examination dated in December 1999 disclosed the veteran's 
history of an inservice accident and subsequent meniscectomy.  
The veteran reported that the symptoms associated with his 
right knee had increased in severity as to swelling and 
weakness.  He stated that he experienced a particular problem 
when he wore cowboy boots; he has pain, weakness, stiffness, 
swelling, inflammation, and instability.  There was no 
dislocation or locking, but he complained of fatigue and a 
lack of endurance at times.  When there was no flare-up, the 
veteran basically experienced weakness, but that a flare-up 
could occur monthly lasting from four days to a week.  
Kneeling, overuse, a hard surface, or walking for extended 
periods could cause a flare-up, alleviated by ibuprofen, knee 
support stockings, elevation, and rest.  

The veteran stated that his flare-ups affected his ability to 
perform daily functions.  He had trouble climbing stairs, 
gardening, shopping, walking, and vacuuming, all of which 
caused pain and swelling.  He denied anemia, weight loss, 
fever, or skin disorder.  The veteran had no prosthetic 
implants.  He continued to do the same job he had been doing 
for the past 20 years in underwater archaeology.  

On examination of the right knee, the examiner noted no heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
weakness.  Flexion was at 140 degrees and extension at zero 
degrees.  The drawer test was noted at less than five minutes 
bilaterally and the McMurray's test was negative.  There was 
some crepitus on range of motion of the right knee.  There 
was a well-healed scar, 7.5 centimeters in length, curved, 
without tenderness to palpation.  There was no tenderness on 
range of motion, no fatigue, and no signs of weakness.  The 
diagnosis was status post medial meniscectomy of the right 
knee with hypertrophic arthritis.  Overall, the examiner 
noted that there was no sign of any erythema, warmth, or 
swelling, and that the veteran walked without a gait.  There 
was a history of problems doing certain activities when the 
veteran had a flare-up, but the examiner noted that was not 
the case at that time.  Also, the veteran was noted to be 
able to do his job, although he complained of problems on 
prolonged kneeling and squatting.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(1999); cf. DeLuca v. Brown, 8 Vet. App. 202.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The veteran's disability is rated under a combination of 
Diagnostic Codes 5010 for arthritis and 5259 for cartilage, 
semilunar, removal of, symptomatic, which provides for a 
maximum evaluation of 10 percent.  38 C.F.R. § 4.71, 
Diagnostic Code 5259 (1999).  Under Diagnostic Code 5258 for 
cartilage, semilunar, dislocated with frequent episodes of 
locking, pain, and effusion into the joint warrants a 
20 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5258 (1999).

Diagnostic Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  That diagnostic code provides 
that the disability shall be rated as degenerative arthritis 
and directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

As to Diagnostic Code 5260 for limitation of flexion, upon 
showing flexion limited to 45 degrees, the veteran merits a 
10 percent evaluation.  With flexion limited to 30 degrees, a 
20 percent evaluation is warranted, and a maximum of 30 
percent is merited for flexion limited to 15 degrees.  
38 Diagnostic Code 5262 rates impairment to the tibia or 
fibula and requires nonunion of the tibia and fibula, with 
loose motion and the need for a brace for a 40 percent 
rating.  C.F.R. § 4.71(a), Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, with extension limited to 10 
degrees, a 10 percent evaluation is assigned.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261 (1999).

The Board notes here that normal range of motion for the knee 
is from zero to 140 degrees as provided in the VA Schedule of 
Disability Ratings for musculoskeletal disabilities.  
38 C.F.R. § 4.71-3, Plate II (1999).  

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

III.	Analysis

Under the diagnostic code related to removal of cartilage, 
the veteran's right knee disability does not warrant an 
evaluation in excess of the current 10 percent.  See supra 
38 C.F.R. § 4.71, Diagnostic Code 5258.  Overall, the veteran 
has not presented clinical evidence of frequent locking, 
pain, and effusion into the joint.  

With respect to the directives associated with Diagnostic 
Code 5010 for arthritis as indicated above, under Diagnostic 
Code 5260 for limitation of flexion and Diagnostic Code 5261, 
related to limitation on extension, the veteran's right knee 
disability also does not warrant an evaluation in excess of 
10 percent.  As noted above, recent VA examination findings 
in 1999 included no evidence of abnormal movement or 
weakness.  Flexion was at 140 degrees and extension at zero 
degrees.  Thus, such clinical data do not support an 
evaluation above the current 10 percent under the diagnostic 
codes for limitation of motion.  Essentially, as to the 
veteran's ability to move his right knee, the limitations are 
not such that a greater evaluation is warranted.  See supra 
38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 5261.  Further, 
Diagnostic Code 5262 does not apply in this case in that the 
evidence does not substantiate nonunion of the tibia and 
fibula, with loose motion and the need for a brace for a 40 
percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5262.

Thus, pursuant to the diagnostic codes that relate to range 
of motion, the veteran's right knee disability does not more 
nearly approximate the rating criteria for the next higher 
evaluation.  Furthermore, the Board has considered whether 
there is functional loss due to pain during flare-ups.  See 
supra DeLuca v. Brown, 8 Vet. App. at 202, 205-206; see also 
38 C.F.R. § 4.40.  However, the medical evidence of record 
does not support that the veteran's pain associated with his 
right knee disability has resulted in additional impairment 
of the right knee so as to warrant an increased evaluation 
beyond the current 10 percent.  Specifically, on the December 
1999 VA examination, the examiner noted that although there 
was a history of pain during flare-ups that limited the 
veteran with some of his activities, such was not the case 
currently.  Moreover, the veteran continues to be active in 
his work performing underwater archaeological activities.   
According to the recent VA examination, the knee 
symptomatology is largely benign.  Extraschedular 
consideration is not warranted in the absence of frequent 
hospitalizations or marked interference with employment.  
38 C.F.R. § 3.321. 

ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post right knee meniscectomy is 
denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

